Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al 7540789.
	Regarding claim 1, Gerber et al (Figure 4) substantially discloses the claimed invention, including a communication connector comprising: an outer housing 2 with an opening; a shielding wrap 6 at least partially enclosing the outer housing 2,6 (Figure 1); and a contact carrier assembly 11 configured to be interested into the opening of the outer housing wherein the contact carrier assembly at least partially encloses at least two contacts 31 each with an insulation displacement contact (IDC) 31.1.  Figure 16 teaches the contact carrier assembly has an integrated wire cap 516 (Figure 16) that utilizes a hinge feature 11.8,516.4 (para. 0082) to press cable conductors of a cable into their respective IDCs, and to provide the embodiment of Figure 4 with such an integrated wire cap thus would have been obvious, to facilitate the pressing of the cable conductors into the IDCs.
	Regarding claim 3, Gerber et al discloses the outer housing 2,6 has at least one shield tab relief
which allow an at least one tab on the shielding wrap to contact a grounding wire on the cable.
	Regarding claim 4, Gerber et al (Figure 6) discloses the contacts 31 are of equal length.
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al as applied to claim 1 above, and further in view of Maranto et al 8702444.
	Maranto et al (Figure 4) discloses the contact carrier assembly 28 has a ramp feature 58 configured to have the integrated wire cap provide a downward force on the cable conductors when the contact carrier assembly is inserted into the outer housing, and to provide Gerber et al with this type of structure thus would have been obvious, for good connection with the cable conductors.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al as applied to claim 1 above, and further in view of Smith 2673968.
	Smith (Figure 3) discloses the contact carrier assembly 10 has a collar (ridge on the right end) located towards a rear configured to aid a user in inserting the contact carrier assembly into the outer housing, and to provide Gerber et al with a collar thus would have been obvious, to aid in gripping the contact carrier assembly.
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maranto et al in view of Gerber et al.
	Maranto et al substantially discloses the claimed subject matter, including a communication connector comprising: an outer housing 50; a contact retainer containing at least two contacts 54 with insulation displacement contacts (IDCs) (not shown) contained within the outer housing; and a wire cap 28 configured to be inserted into the outer housing and contact retainer wherein the wire cap is further configured to orient conductors of a cable 23 perpendicular to a direction of insertion of the cable into the wire cap and wherein the wire cap further has pivotally attached strain relief legs (having 36A,B,C thereon) to provide strain relief to the cable when the wire cap is inserted into the contact retainer and outer housing. Gerber et al, as noted above, discloses shielding wrap 6 at least partially surrounding the outer housing 2, and to provide Maranto et al with a shielding wrap thus would have been obvious, to provide shielding from EMI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833